      CHARLES C. KELLY, II      (SBN 122253)
      MONTANA BAKER          (SBN 3 1949:1)
      HERSH & HERSH
      A Professional   Corporation
      601 Van Ness Avenue, Suite 2080
      San Francisco, CA 94102-6396
 4
      Telephone: (415)   441-5544


      Attorneys for Plaintiffs
 6    ANDREA JONES and ANDREW HODGE

 7    BARBARA J. PARKER, City Attorney SBN 069722-




      MAFIA BEE, Chief Assistant City Attorney SBN 167716
                                                     -




 8    DAVID A. PEREDA, Special Counsel SBN 237982
                                             -




      MICHELLE MEYERS Senior Deputy City Attorney- SBN 236387
 9    One Frank H. Ogawa Plaza, 6th Floor
      Oakland, California 94612
10    Telephone: (510) 238-2964, Fax: (510) 238-6500
      Email: mmeyersoak1andcityattorney.org
11    X04671/2715655

12    Attorneys for Defendants
      CITY OF OAKLAND, OAKLAND
13    POLICE DEPARTMENT, and HAROLD CASTRO

:14
                                     UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION

17

18    ANDREA    JONES, an individual and A.H.,             Case No. 4:19 -cv -0789 HSG
      aminor, by and through his Guardian ad Litem
19    Andrea Jones,                                        STIPULIATION AND PROPOSED
                         Plaintiffs,                       ORDER CONTiNUING TIlE TIME FOR
20                                                         DEFENDANTS TO FILE A RESPONSIVE
                 V.                                        PLEADING
21
      CITY OF   OAKLAND,      a   municipal corporation;
22    OAKLAND POLICE DEPARTMENT,                     a

      municipal corporation;  HAROLD      CASTRO,
23    individually, and in his capacity as law
      enforcement officer for OAKLAND POLICE
24    DEPARTMENT; and DOES 1-10, inclusive,
      individually and in their capacities as law
25    enforcement officers and/or personnel for
      OAKLAND POLICE DEPARTMENT,
26
                           Defendants.

      STIPULATION AND PROPOSED ORDER                                                 4:19 -cv -0789 HSG
    1

    2

    3            TO ALL PARTIES AND THE CLERK OF THE ABOVE-CAPTIONED COURT:



                        Pursuant to Northern District of California Local Rule              6-1(a), Defendants City
        of Oakland, Oakland Police        Department and Harold Castro (collectively referred to as the
    6
        "Defendants") and Plaintiffs Andrea Jones and Andrew Hodge stipulate                      to extend   the

        Defendants' time     to   respond to Plaintiffs'    initial   complaint by 21 days, to April 17,2019.
    8

    9                   Plaintiff filed the initial     complaint in this   case on   February 13, 2019.       Plaintiff

10      served the   City   on   March 6, 2019. Defendant Harold Castro           was   served    on   March 8,2019.

11
                        Extending the City's time to respond to Plaintiff's            initial   complaint by 21 days
12
        will not alter the date of any event       or   deadline   already fixed by Court order in this matter.
13

14               Accordingly, the parties, through their respective counsel, agree to extend the time for

i       the   City to respond to the   initial   complaint by 21 days, to April 17,2019.
16
        I/I
17

18      III

19
        1/I
20

21      11'

22
        III
23

24      ///

25
        I/I
26


        STIPULATION AND PROPOSED ORDER                      2                                           4:I9 -cv -0789 HSG
     IT is so STIPULATED.
 2

 3

 4   Dated:   March2J, 2019           HERSH & HERSH



                               By:______________
 6                              CHARL1S C. KELLYJV
                                      MONTANA BAKER
 7                                    Attorneys for Plaintiffs
                                      ANDREA JONES and ANDREW HODGE
 8

 9
     Dated:   March7), 2019
10                                 BARBARA J PARKER, City Attorney
                                   MARIA BEE., Chief Assistant City Attorney
11                                 DAVID A. P    DA, Special Counsel
                                 / MICHELL ME ERS, Senior Deputy City Attorney




14                                      4orrrC for Defendants
                                      CITY OF OAKLAND, OAKLAND POLICE
15                                    DEPAR TMENT, HAROLD CASTRO

16

17

18
     PURSUANT TO STIPULATION, iT IS SO ORDERED.
19

20

21   DATED:        3/28/2019
                _________________
                                                ________________________




                                                           United States District Court
22

23

24

25

26


     STIPULATION AND PROPOSED ORDER         3                                  4:19 -cv -0789 HSG
